DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 10/24/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck et al. (US 2020/0409761) and further in view of Juen et al. (US 2020/0336400).

Regarding claim 1, Stuntebeck et al. teaches: A method comprising steps of: 
monitoring client requests to access one or more software container instances each hosted by one or more of a plurality of container host devices (¶ 54, “At step 403, the prediction engine 155 can obtain usage data from a client device 108 for which it is generating a location prediction”) of a geographically-distributed software container platform (¶ 54, “The usage data can include information that can serve as location signals to feed into the machine learning model. For example, the ; 
identifying, for a given software container instance hosted by a first one of the plurality of container host devices, one or more geographic clusters of the monitored client requests (¶ 19, “The data can be hosted in certain hosts servers 115 or hosts depending upon where users who access certain data or applications are generally located. For example, a data center providing a VDI environment for users in a particularly city can be located in or near that city rather than on a different continent”; where users are “generally located” corresponds to the geographic clusters, e.g., in or near a particular city); 
calculating a network distance from a given one of the geographic clusters to each of at least a subset of the plurality of container host devices, the subset of the plurality of container host devices comprising the first container host device and at least a second container host device (¶ 46, “The prediction engine 155 can identify a host 203 or set of hosts 203 having the lowest expected latency by performing a network test to one or more network addresses in various geographical areas to which the computing system 106 can connect”; ¶ 27, “optimizing the user experience involves locating the workloads 145 on a server such that predicted network latency is minimized … the user … can be relocated to available servers 115 in a rack 112 or computing system 106 that is closest to the predicted location or that which has the lowest latency to a hypothetical client device 108 located in the predicted location”); and 
replicating the given software container instance in the second container host device responsive (¶ 59, “At step 415, the prediction engine 155 can redistribute VMs or workloads 145 to different hosts 203 in response to the location prediction generated by the prediction engine 155”) to determining that the calculated network distance from the given geographic cluster to the second container host device is at least a threshold amount less than the calculated network distance from the given geographic cluster to the first container host device (¶ 44, “In some cases, the prediction engine 155 can determine that latency to a client device 108 in the predicted location is simply too degraded to provide an acceptable user experience. The prediction engine 155 can make this determination by assessing whether network conditions associated with a hypothetical client device 108 in the predicted location are degraded such that bandwidth or latency do not meet a bandwidth threshold or latency threshold”); wherein 
the method is performed by at least one processing device comprising a processor coupled to a memory (¶ 68, “for use by or in connection with an instruction execution system such as, for example, a processor in a computer system or other system”).
Stuntebeck et al. does not teach as clearly as Juen et al. teaches: grouping clients into a geographic cluster (¶ 60, “FIG. 4A illustrates a sample geo cluster developed for a portion of a geographical area of IP space, in one implementation. The geo clusters were generated using 100 mile clustering radius.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of grouping clients into a geographic cluster, as taught by Juen et al., in the same way to general geographic location (in or near a city), as taught by Stuntebeck et al.. Both inventions are in the field of identifying client locations, and combining them would have predictably resulted in “clustering IP addresses of client devices of users in order to analyze performance of networks across the world”, as indicated by Juen et al. (¶ 1).

Regarding claim 2, Juen et al. teaches: the geographically-distributed container platform comprises a cloud computing platform (¶ 35, “The content server 130 can be any server computing device including a stand-alone computer, a network of computers, a virtual machine, a network of virtual machines, part of a cloud computer network, etc.”).

Regarding claim 3, Stuntebeck et al. teaches: monitoring the client requests comprises, for a given client request, obtaining: a timestamp of the given client request (¶ 21, “Each interaction can be stored in the data store 130 in association with a timestamp describing the time the user interaction was performed”); a container instance identifier (¶ 21, “user data 139 can include usage logs having records of user interactions with a VDI session served up by the computing systems 106, VMs provided by the computing system 106, or other types of workloads 145”); 
Juen et al. teaches: latitude and longitude of a geographic location of a source application providing the given client request (¶ 40, “In some implementation, the spatial coordinates are represented by latitudes and longitudes”).

identifying the one or more geographic clusters comprises identifying the given geographic cluster utilizing respective ones of the client requests each comprising: an associated container instance identifier matching a given container instance identifier of the given software container instance (¶ 50, “Next, at step 306, the prediction engine 155 can obtain location signals over the period of time for the population of client devices 108 associated with the enterprise”); an associated timestamp within a designated threshold of a current time (¶ 51, “In step 309, the location history and the location signals corresponding to the period of time can be input as training data into the machine learning model”); and 
Juen et al. teaches: an associated latitude and longitude corresponding to a geographic location within a designated geographic region (¶ 38, “The server may use one or more databases to store details of the client devices (e.g., spatial coordinates expressed in terms of latitudes, longitudes) distributed across the IP space and use the details in generating meaningful clusters”).

Regarding claim 5, Stuntebeck et al. teaches: identifying the one or more geographic clusters comprises utilizing a machine learning clustering algorithm (¶ 40, “The prediction engine 155, using the location signals that are provided as inputs, can utilize a machine learning model to generate a predicted location for users”).

Regarding claim 8, Stuntebeck et al. teaches: the calculated network distances are based at least in part on geographic distances between the given geographic cluster and each of the subset of the plurality of container host devices (¶ 27, “optimizing the user experience involves locating the workloads 145 on a server such that predicted network latency is minimized … the user … can be relocated to available servers 115 in a rack 112 or computing system 106 that is closest to the predicted location or that which has the lowest latency to a hypothetical client device 108 located in the predicted location”).

Regarding claim 9, Stuntebeck et al. teaches: the calculated network distances are further based at least in part on available network bandwidth and network latency between the given geographic cluster and each of the subset of the plurality of container host devices (¶ 44, “The prediction engine 155 can make this determination by assessing whether network conditions associated with a hypothetical client device 108 in the predicted location are degraded such that bandwidth or latency do not meet a bandwidth threshold or latency threshold”).

Regarding claim 10, Juen et al. teaches: calculating the network distance from the given geographic cluster to each of the subset of the plurality of container host devices comprises utilizing a Haversine distance computation algorithm (¶ 47, “The cluster creation engine 158 then determines Haversine distance of each of the other points from the cluster center”).

Regarding claim 11, Stuntebeck et al. teaches: dynamically updating a location of the given geographic region based on monitoring of additional client requests directed to the replicated software container instance (¶ 54, “At step 403, the prediction engine 155 can obtain usage data from a client device 108 for which it is generating a location prediction”); and determining whether to replicate the given software container instance on a third one of the plurality of container host devices responsive to calculating updated network distances from the updated location of the given geographic region to the subset of the plurality of container host devices (¶ 59, “At step 415, the prediction engine 155 can redistribute VMs or workloads 145 to different hosts 203 in response to the location prediction generated by the prediction engine 155”).

Regarding claim 12, Stuntebeck et al. teaches: replicating the given software container instance in the second container host device further comprises redirecting network traffic originating in the given geographic cluster from the given software container instance hosted in the first container host device to the replicated software container instance hosted in the second container host device (¶ 30, “the management service 135 can assign a workload 145 lacking in available resources to a server 115 that has resources sufficient to handle the workload 145. The workloads 145 can be routed to various servers 115 by the switches 118 as network traffic 148a . . . 148b”).

Claim(s) 13-20 correspond(s) to claim(s) 1, 3-4, and 12, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck et al. and Juen et al., as applied above, and further in view of Alzate Perez et al. (US 2018/0349514).

Regarding claim 6, Stuntebeck et al. and Juen et al. do not teach, however, Alzate Perez et al. teaches: the machine learning clustering algorithm comprises a K-means clustering algorithm (¶ 85, “Some non-limiting examples of unsupervised learning which may be used with the present technology include … k-means algorithm”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the machine learning clustering algorithm comprises a K-means clustering algorithm, as taught by Alzate Perez et al., in the same way to the machine learning clustering algorithm, as taught by Stuntebeck et al. and Juen et al.. Both inventions are in the field of predicting client characteristics, and combining them would have predictably resulted in “recommending relevant and accurate information”, as indicated by Alzate Perez et al. (¶ 3).

Regarding claim 7, Stuntebeck et al. and Juen et al. do not teach, however, Alzate Perez et al. teaches: the machine learning clustering algorithm comprises at least one of: a mini-batch K-means clustering algorithm, a hierarchical clustering algorithm, a density-based spatial clustering of application with noise algorithm, and a mean shift clustering algorithm (¶ 85, “Some non-limiting examples of .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the machine learning clustering algorithm comprises a K-means clustering algorithm, as taught by Alzate Perez et al., in the same way to the machine learning clustering algorithm, as taught by Stuntebeck et al. and Juen et al.. Both inventions are in the field of predicting client characteristics, and combining them would have predictably resulted in “recommending relevant and accurate information”, as indicated by Alzate Perez et al. (¶ 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199